Harvey, J.
(dissenting in part): I approve the opinion as written in all respects except the construction of R. S. 24-603. In my judgment, the construction given that section is erroneous. The provision in the statute, “The fact that said district shall contain one hundred and sixty acres or more of wet, overflowed or submerged lands shall be sufficient cause for declaring the public utility of said improvements, and shall be sufficient grounds for declaring said organization a public corporation of this state,” is a permissive provision, not an imperative one. It authorizes the court to declare the public utility of the project, but does not require such declaration. The court is still under the duty of considering “why such drainage district should [or should not] be organized” in its broadest sense, including political or governmental questions; and from all reasons presented, argued and considered, the court, under this section, must determine whether the proposed improvement is a public utility, and whether a governmental corporation shall be created to foster and promote the public good designed to be accomplished. This is, of course, a purely legislative question, which courts should not attempt to determine, and which, under the provisions of our constitution and the previous decisions of this court, cited in the opinion, cannot be delegated to the courts.
By the statute (R. S. 24-601 et seq.) the legislature, by a general act, provided generally for the formation, and functioning, of quasi-municipal corporations for the drainage of swamp and overflowed lands, but it did not attempt to organize any specific corporation for the purpose of the drainage of any specific tract or body of swamp or overflowed lands. Under this statute, before any specific corporation is created for that purpose, generally speaking, two things must be considered and determined, viz.: (1) Specific facts: That there is a contiguous body of swamp or overflowed lands of an area of 160 acres or more within the proposed drainage district; whether specific lands will be benefited, and whether the proceedings taken conform to the statute. These are judicial questions, may be presented in issuable form, evidence may be received thereon, and they may be considered and determined by the courts. (2) The broad question: Is the proposed improvement a public utility? *200In short, the court is, by this statute, required to pass upon all questions presented as to “why such drainage district should (or should not) be organized and declared a public corporation of this state.” Clearly this requires the consideration of every question as to the prudence, or advisability, of the organization of a municipal corporation that it is possible to present. These questions are purely legislative. Their determination cannot, under our constitution, be delegated to the courts. See Ruland v. City of Augusta, 120 Kan. 42, 46, 242 Pac. 456, and cases there discussed.
This objection to the statute is not answered by saying-that, after all, the court is required to find the fact that said district contains 160 acres or more of wet, overflowed or submerged land. The statute says that a finding of this kind “shall be sufficient cause for declaring the public utility of said improvements, and shall be sufficient grounds for declaring said organization a public corporation of the state.” This provision still leaves it optional with the court to declare the proposed improvement a public utility or not, even though the court finds that it contains 160 acres of wet, overflowed or submerged land. It might very well be that the wet, overflowed or submerged land may be so situated that it cannot be drained without an expense greater than any possible benefits that can be derived, in which event the court would not be required to declare the project a public utility. It might well be that the proposed boundaries of the district were not sufficiently extensive to make drainage possible. It will be noted that the court has no authority to enlarge the proposed district. The court may exclude specific tracts of land for either of two reasons: (a) Because the land will not be benefited by the drainage, or (6) because the land should not be included. It may be noted that the determination of the first of these is a judicial question; the determination of the second is a legislative one. If the district as proposed obviously presented an inadequate outlet for the drainage of the 160 acres or more of wet, swamp or overflowed land within the proposed district, it seems clear the district should not be formed. The proposed district in this case contains more than 18,-000 acres. Certainly the statute does not require the formation of a district of this vast area upon the finding of the court that somewhere within it is as much as 160 acres of wet, swamp or overflowed land.
I deem it not out of place to call attention to the fact that in the formation of drainage or levee districts, under other provisions of *201the statute, the determination of the public policy of the organization of such of them is by the board of county commissioners. (See R. S. 24-401; 24-458; 24-463; 24-502.) Our constitution authorizes the legislature to delegate matters of local legislation to the board of county commissioners. (Const., art. 2, § 21.) There is no necessity, and no excuse, for attempting to delegate them to the court.